DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 5/25/2021, with respect to the rejection(s) of claim(s) 1-6 and 11-18 under 35 U.S.C. 102(a)(1) as being anticipated by Yanagi (US 2014/0014428), claim 7 under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Nakanishi (US 2015/0061307); claim 8 under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Niedzwiecki et al. (US 2009/0325049) and Nakanishi (US 2015/0061307); and claims 9 and 20 under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Rawlinson et al. (US 2012/0169089) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hitz et al. (US 2018/0229593).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 12-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitz et al. (US 2018/0229593).
Regarding claim 1, Hitz discloses a battery tray for a vehicle (battery carrier, see Title, Abstract) comprising:
a tailor welded blank forming a tub (trough 1 for battery carrier 2 [0039], Fig. 1-2; tailored blanks formed into the trough [0022]), the tub having:
a base (base 3 [0039], Fig. 1-2);
a first side wall connected to the base (encircling walls 4 [0039], Fig. 1-2); and

a plurality of laterally extending portions, wherein each laterally extending portion of the plurality of laterally extending portions extends between the first side wall to the second side wall (transverse struts 8 [0040], Fig. 2), the plurality of laterally extending portions including at least a first laterally extending portion having a first strength and a second laterally extending portion having a second strength (tailored blanks formed into the trough, blanks have differing wall thicknesses and have differing material properties in sections [0022]);
at least one cross-member extending between the first side wall to the second side wall and disposed over an edge of the second laterally extending portion (longitudinal strut [0040], Fig. 2), 
wherein the second strength is greater than the first strength (blanks have differing wall thicknesses and have differing material properties in sections [0022] such that two different blanks necessarily have two different strengths), and
wherein the first laterally extending portion is welded to the second laterally extending portion (tailored blanks [0022]).
Regarding claim 2, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the first laterally extending portion is adjacent the second laterally extending portion (tailored blanks formed into the trough, blanks have differing wall thicknesses and have differing material properties in sections [0022], Fig. 1-2).

Regarding claim 6, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the first laterally extending portion has a first thickness and the second laterally extending portion has a second thickness, wherein the second thickness is greater than the first thickness (tailored blanks, blanks having a wall thickness differing from one another [0022]).
Regarding claim 9, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the first laterally extending portion is made from a first type of material and the second laterally extending portion is made from a second type of material, wherein the first type of material is different from the second type of material (tailored blanks formed into the trough, blanks have differing material properties in sections [0022], Fig. 1-2).
Regarding claim 12, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the cross member is disposed on the second laterally extending portion (longitudinal strut [0040], Fig. 2).
Regarding claim 13, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the base has a substantially flat bottom surface (Fig. 1-2 show the base having a substantially flat bottom surface).
Regarding claim 14, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses the first laterally extending portion includes the first side wall and 
Regarding claim 21, Hitz discloses all of the claim limitations as set forth above.  Hitz further discloses a vehicle battery disposed within the base (battery carrier for electric motor vehicle has a trough for receiving at least one battery, see Abstract).

Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a battery tray assembly comprising, among other things, a tailor welded blank forming a tub, the tub including first through fifth laterally extending portions, wherein the first, third and fifth laterally extending portions have the same first strength and the second and fourth laterally extending portions have the same second strength.
The closest prior art of record is Hitz et al. (US 2018/0229593) which discloses a battery carrier including tailor blanks forming a trough ([0022], Fig. 1-2).  However, the closest prior art fails to teach or suggest that the trough is formed of five laterally 
 
The invention is drawn to a battery tray assembly comprising, among other things, a tailor welded blank forming a tub, a second thickness of the second laterally extending portion have a greater thickness than a first thickness of the first laterally extending portion, wherein the second thickness is about 20% to about 30% thicker than the first thickness and wherein the first thickness is about 1.0 mm and the second thickness is about 1.2 mm.
The closest prior art of record is Hitz et al. (US 2018/0229593) which discloses a battery carrier including tailor blanks of differing thicknesses forming a trough ([0022], Fig. 1-2).  However, the closest prior art fails to teach or suggest the relative thicknesses of each blank nor does it provide any motivation for one skilled in the art to arrive at the claimed structure.

The invention is drawn to a battery tray assembly comprising, among other things, a tailor welded blank forming a tub, wherein the tub includes a plurality of alternating laterally extending portions including at least a first laterally extending portion having a first strength and a second laterally extending portion having a second strength. 
The closest prior art of record is Hitz et al. (US 2018/0229593) which discloses a battery carrier including tailor blanks of differing material properties forming a trough ([0022], Fig. 1-2).    However, the closest prior art fails to teach or suggest that the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/27/2021